The opinion of the court was delivered by
Williams, Ch. J.
No question has been argued here, in relation to the rejection of the deposition of Amos Palmer; that objection is therefore considered as abandoned.
On the other question, which has been argued, we have only to observe, that no question of law is presented, on which we are to determine. The county court have found the defendant chargeable for the amount of the plaintiffs1 account. When the county court, instead of recommitting a report, undertake to decide any question of fact, or to draw any inference of fact, arising on the report, their decision is final. Stone et al. v. Foster, 16 Vt. 547.
There was evidently testimony enough in this case, to justify either the auditor, or the county court, in determining, that the plaintiffs contracted with the defendant alone, and not with the partnership. It is the duty of the auditor to decide all questions of fact, and not, as Lord Thurlow observed, “ throw their wallet on the shoulders of the court.” In all cases, where an auditor, instead of finding the facts, refers them to the court,[ the court should recommit, or reject, the report. The court did not, in this case, recommit the report, but rendered judgment for the plaintiffs; and as both the auditor and the court have found .the defendant accountable to the plaintiffs, we see no reason for disturbing the judgment of either.
Judgment affirmed.